Title: To James Madison from James Monroe, 17 October 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        
                            Loudoun
                            octr 17. 1815
                        
                    
                    I have this moment recd. a letter from mr Hay, & several others from other persons, chiefly on private concerns, from Mr Graham, by the messenger of the dep’t. I found on my arrival, Mrs Hay much indisposed of a sore throat & fever, of which she was beginning to recover, & from which she has since so far recover’d, as to authorize a hope of our being able to set out for washington the day after to morrow, if the weather will permit. We shall make a journey of two days, to avoid fatigue.
                    Our affairs with great Britain, France & Spain, will require attention, as well by what I’ve knew of them, before I left Washington, as by the intimation of the contents of late dispatches, given me by mr graham. I am inclin’d to think however that all, (or essentially so) has been done, that it was proper to do; and that we have only to remain spectators, of the great movment in Europe & of the conduct of the parties towards us, at least for the present. I have directed copies to be made out of all my letters to mr adams, to be put together, and of those to onis, of that to Cevallos, & to mr Morris, that you may have a correct view, of the subject in minute detail, & that the same may be communicated to the heads of departments, when together. Whatever may be the prospect of the moment, however flattering to the pride & ambition of the allied powers, I should not be surprised, if the attitude of those less friendly to us, should become daily less imposing, than it now is, or has been. With affectionate respect
                    
                        
                            Jas Monroe
                        
                    
                